The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-13 under 35 U.S.C. § 103 have been fully considered and are persuasive. The rejection of claims 1-13 under 35 U.S.C. § 103 has been withdrawn.
The terminal disclaimer filed on 31 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,187,687 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is deemed to be directed to a nonobvious difference over US 2019/0187115 A1. Claim 1 comprises providing an actuating-and-sensing module comprising a gas transportation actuator and a gas sensor, wherein the gas transportation actuator and the gas sensor are disposed on a carrier, guiding a specified amount of gas to the gas sensor by an outlet channel of the gas transportation actuator, and issuing a warning notification by the actuating-and-sensing module if the average comparison value is greater than the injury threshold, so as to optimize and to control the VOC detecting and warning method.
Regarding claim 13, the claim is deemed to be directed to a nonobvious difference over US 2019/0187115 A1. Claim 13 comprises providing at least one actuating-and-sensing module comprising at least one gas transportation actuator and at least one gas sensor, wherein the at least one gas transportation actuator and the at least one gas sensor are disposed on a carrier, guiding a specified amount of gas to the gas sensor by an outlet channel of the gas transportation actuator, and issuing a warning notification by the actuating-and-sensing module if the average comparison value is greater than the injury threshold, so as to optimize and to control the VOC detecting and warning method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leo T Hinze/
Patent Examiner
AU 2853
06 May 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853